—In a claim to recover damages under Court of Claims Act § 8-b for unjust conviction and imprisonment, the claimant appeals from an order of the Court of Claims (Mega, J.), dated July 26, 1994, which granted the defendant’s motion for summary judgment dismissing the claim.
Ordered that the order is affirmed, with costs.
Contrary to the claimant’s contention, the Court of Claims properly dismissed the claim. Since the claimant admitted his guilt of criminal possession of a controlled substance in the seventh degree (see, People v Diaz, 167 AD2d 414), the likelihood of proving his innocence by clear and convincing evidence is nonexistent (see, Paris v State of New York, 202 AD2d 482).
In light of the foregoing, we need not reach the claimant’s remaining contentions. Balletta, J. P., Rosenblatt, Pizzuto, Joy and Altman, JJ., concur.